Per Curiam.:
The single specification of error is “ That the court clearly erred in not permitting the plaintiff to testify in his own behalf.”
There is nothing in the paper-book of the appellant which enables us to dispose of this question intelligently. We gather, however, from the fragmentary glimpses of the case which it discloses, that the president of the bank was dead, and the testimony referred to had reference to some conversation or contract to which he was a party. In the printed argument of the appellant it is said: “In this case, the Apollo banking association is not dead, and the death of its president would not be sufficient to exclude the testimony of the plaintiff.” This might be so if the defendant bank was an incorporated association, but it appears not to have been such. The record discloses that upon the trial below the plaintiff moved the cour“ to so amend the record as to read ‘ against the Apollo Savings Bank,’ striking out the words ‘an incorporation under the laws of Pennsylvania.’ ” This amendment was allowed, so that the suit stands against the Apollo Savings Bank, without anything upon the record to show the character of the institution, or the names of the persons composing it, if it be a partnership or a private banking association. If the latter, there is no defendant on the record. A suit against a firm must set out the names of the individuals composing the firm. A judgment against the Apollo Savings Bank would do the plaintiff no good, if he had one. Under the circumstances, we can do nothing but affirm the judgment.
Judgment affirmed.